UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended June 30, 2015 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-157281 GREENFIELD FARMS FOOD, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 26-2909561 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 319 Clematis Street – Suite 400 West Palm Beach, Florida 33401 (Address of principal executive offices) (Zip code) (561) 514-9042 (Registrant's telephone number including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by a check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ No x Number of shares of common stock outstanding at August 10, 2015: 116,273,593 GREENFIELD FARMS FOOD, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, 2015 December 31, 2014 ASSETS Current Assets Cash and cash equivalents $ 90,115 59,843 Credit card receivables 13,301 3,726 Inventory 29,734 29,734 Deferred charges 5,479 4,063 Total Current Assets 138,629 97,366 Property and Equipment Equipment, computer hardware and software 172,365 152,871 Accumulated depreciation (106,627 ) (94,819 ) Property and equipment, net 65,738 58,052 Other Assets Security deposits 4,128 4,128 Total Assets $ 208,495 $ 159,546 LIABILITIES AND STOCKHOLDERS' DEFICIT Liabilities Current Liabilities Accounts payable $ 96,057 $ 93,883 Accrued wages and payroll expenses 25,429 9,695 Accrued interest 15,726 13,742 Accrued interest – related parties 13,337 12,153 Accrued interest – convertible notes payable 32,419 18,134 Derivative liability 1,171,575 266,162 Notes payable 50,300 50,200 Notes payable – related parties 422,874 321,591 Convertible notes payable, net of debt discount 368,979 221,994 Total Liabilities 2,196,696 1,007,554 Stockholders’ Deficit Preferred stock, par value $.001 50,000,000 shares authorized; 96,623 series A convertible shares issued and outstanding 97 97 44,000 series B convertible shares issued and outstanding 44 44 1,000 series D shares issue and outstanding 1 1 Common stock, par value $.001 3,950,000,000 shares authorized; 31,314,673 and 4,930,736 shares issued and outstanding, respectively 31,315 4,931 Warrants 507,280 507,280 Additional paid-in capital 998,722 1,007,930 Accumulated deficit (3,525,660 ) (2,368,291 ) Total Stockholders' Deficit (1,988,201 ) (848,008 ) Total Liabilities and Stockholders’ Deficit $ 208,496 $ 159,546 2 GREENFIELD FARMS FOOD, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended Six months ended June 30, June 30, 2015 2014 2015 2014 Sales Food and beverage $ 459,321 $ 400,709 $ 846,129 $ 811,462 Vending receipts 5,018 201 10,499 1,744 Total sales 464,339 400,910 856,628 813,206 Cost of Goods Sold 403,047 334,627 746,918 672,175 Gross Profit 61,292 66,283 109,710 141,031 Operating Expenses Telephone and utilities 25,270 28,629 49,818 49,486 Legal, accounting and professional fees 91,363 38,046 111,058 90,332 Rent 17,850 15,740 32,600 41,853 Advertising 4,304 6,370 9,173 10,976 Repairs and maintenance 6,944 5,595 12,836 18,714 Bank and credit card processing charges 8,075 8,493 15,247 18,829 Wages and taxes 27,112 21,764 50,641 59,352 Depreciation 6,353 5,659 12,450 11,317 Other 29,850 32,696 55,833 69,478 Total Operating Expenses 217,121 162,990 349,656 370,337 Loss From Operations (155,829 ) (96,707 ) (239,946 ) (229,306 ) Other Expenses (Income) Interest expense 14,164 8,284 24,666 9,247 Derivative expense 174,040 23,447 208,813 193,262 Change in derivative liability 511,171 (71,798 ) 612,600 (382,705 ) Loss on conversion of debt - 29,684 - 572,866 Amortization expense on discount of debt 36,125 74,988 71,344 149,590 Total Other Expenses (Income) 735,500 64,605 917,423 542,260 Loss Before Provision for Income Tax (891,329 ) (161,312 ) (1,157,369 ) (771,566 ) Provision for Income Tax - Net Income (Loss) $ (891,329 ) $ (161,312 ) $ (1,157,369 ) $ (771,566 ) Weighted Average Number of Shares Outstanding: Basic and Diluted 20,638,877 1,638,109 22,057,437 1,907,296 Net Loss per Share: Basic and Diluted $ (0.04 ) $ (0.10 ) $ (0.05 ) $ (0.40 ) 3 GREENFIELD FARMS FOOD, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS' DEFICIT (Unaudited) AS OF JUNE 30, 2015 Preferred stock Common stock Additional paid-in Accumulated Total stockholders' Shares Par value Shares Par value Warrants capital deficit deficit Balance at December 31, 2014 141,623 142 4,930,736 $ 4,931 $ 507,280 $ 1,007,930 $ (2,368,291 ) $ (848,008 ) Issuance of common stock to convertible noteholders - - 26,383,277 26,383 - (9,207 ) - 17,176 Issuance of common stock to round up reverse split - - 660 1 - (1 ) - - Net loss for 6 months ended June 30, 2015 - (1,157,369 ) (1,157,369 ) Balance at June 30, 2015 141,623 $ 142 31,314,673 $ 31,315 $ 507,280 $ 998,722 $ (3,525,660 ) $ (1,988,201 ) 4 GREENFIELD FARMS FOOD, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six months ended June 30, 2015 2014 Cash Flows from Operating Activities Net loss for the period $ (1,157,369 ) $ (771,566 ) Adjustments to Reconcile Net Loss to Net Cash Used in Operating Activities: Depreciation 12,450 11,317 Amortization of deferred financing costs 6,083 6,056 Amortization of discount on debt 71,344 149,590 Change in derivative liability 612,600 (382,705 ) Initial derivative liability expense 208,813 193,262 Loss on conversion of debt - 572,866 Convertible notes issued for services 50,000 - Changes in Assets and Liabilities Decrease in prepaid expense - 1,896 Decrease in inventory - 14 Increase in deferred charges (7,500 ) - Decrease (increase) in accounts receivable (9,575 ) 430 Increase in security deposits - (275 ) Increase in accounts payable 2,174 16,188 Increase (Decrease) in accrued expenses 33,505 (10,735 ) Net Cash used in Operating Activities (177,475 ) (213,662 ) Cash Flows from Investing Activities: Purchase of property and equipment (20,136 ) (898 ) Net Cash Provided by (Used in) Investing Activities (20,136 ) (898 ) Cash Flows from Financing Activities: Proceeds from notes payable - related parties 242,487 356,156 Proceeds from notes payable 300 100 Proceeds from convertible notes payable 126,500 178,350 Payments of notes payable - related parties (141,204 ) (251,497 ) Payments of notes payable (200 ) - Net Cash Provided by Financing Activities 227,883 283,109 Net Increase in Cash and Cash Equivalents 30,272 68,549 Cash and Cash Equivalents – Beginning 59,843 5,022 Cash and Cash Equivalents End of Period $ 90,115 $ 73,571 Supplemental Cash Flow Information: Cash paid for interest $ 67 $ 1,274 Cash paid for income taxes - $ - Non-Cash Investing and Financing Activities: Interest accrued on convertible notes $ 17,839 $ 7,632 Debt discount from fair value of embedded derivatives $ 84,000 $ 95,100 Common stock issued for covertible notes and accrued interest $ 17,176 $ 783,582 5 GREENFIELD FARMS FOOD, INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2015 (Unaudited) NOTE 1 – BASIS OF PRESENTATION The following interim unaudited financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Regulation S-K as promulgated by the Securities and Exchange Commission. Accordingly, these financial statements do not include all of the disclosures required by generally accepted accounting principles for complete financial statements. These interim unaudited financial statements should be read in conjunction with the Company’s audited financial statements for the period ended December 31, 2014. In the opinion of management, the interim unaudited financial statements furnished herein include all adjustments, all of which are of a normal recurring nature, necessary for a fair statement of the results for the interim period presented. The consolidated financial statements for the three and six months ended June 30, 2015 include the financial statement of the Company and its operating subsidiary Carmela’s Pizzeria. The statements of operations and cash flows reflect the results of operations and the changes in cash flows of the Company for the three and six month periods ended June 30, 2015. Operating results for the three and six month periods ended June 30, 2015 are not necessarily indicative of the results that may be expected for the year ending December 31, 2015. NOTE 2 – GOING CONCERN The accompanying financial statements have been prepared on a going concern basis of accounting which contemplates continuity of operations, realization of assets, liabilities, and commitments in the normal course of business. As of June 30, 2015 and December 31, 2014, the Company had a working capital deficit and has incurred significant losses since inception. Further losses are anticipated raising substantial doubt as to the Company’s ability to continue as a going concern. The accompanying financial statements do not reflect any adjustments that might result if the Company is unable to continue as a going concern. The Company plans to acquire sufficient capital from its investors with which to pursue its business plan. There can be no assurance that the future operations will be significant and profitable, or that the Company will have sufficient resources to meet its objectives. There is no assurance that the Company will be successful in raising additional funds. NOTE 3 – ORGANIZATION AND NATURE OF BUSINESS Greenfield Farms Food, Inc. (“GRAS” or the "Company") was incorporated under the laws of the State of Nevada on June 2, 2008. In October 2013, the Company entered into an Asset Purchase Agreement with COHP, LLC (”COHP”) through which the Company acquired certain of the assets and liabilities of COHP including the operations of Carmela’s Pizzeria (“Carmela’s”) through a newly formed wholly-owned subsidiary Carmela’s Pizzeria CO, Inc. Carmela's Pizzeria presently has four Dayton, Ohio area locations offering authentic New York style pizza. Carmela's offers a full service menu for Dine In, Carry out and Delivery as well as pizza buffets in select stores. 6 NOTE 4 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Accounting Basis The Company uses the accrual basis of accounting and accounting principles generally accepted in the United States of America (“GAAP” accounting). The Company has adopted a December 31 year end. Use of Estimates and Assumptions The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Fair Value of Financial Instruments The estimated fair value of financial instruments has been determined by the Company using available market information and appropriate methodologies; however, considerable judgment is required in interpreting information necessary to develop these estimates. Accordingly, the Company’s estimates of fair values are not necessarily indicative of the amounts that the Company could realize in a current market exchange. The fair values of cash and cash equivalents pre-paid expenses, accounts receivable, inventory, deferred charges, accounts payable and accrued expenses, and notes payable approximate their carrying amounts because of the short maturities of these instruments. The fair values of notes and loans payable to non-related parties approximate their carrying values because of the short maturities of these instruments. The fair value of long-term debt to non-related parties approximates carrying values, net of discounts applied, based on market rates currently available to the Company. Fair value measurements are determined under a three-level hierarchy for fair value measurements that prioritizes the inputs to valuation techniques used to measure fair value, distinguishing between market participant assumptions developed based on market data obtained from sources independent of the reporting entity (“observable inputs”) and the reporting entity’s own assumptions about market participant assumptions developed based on the best information available in the circumstances (“unobservable inputs”). Fair value is the price that would be received to sell an asset or would be paid to transfer a liability (i.e., the “exit price”) in an orderly transaction between market participants at the measurement date. In determining fair value, the Company primarily uses prices and other relevant information generated by market transactions involving identical or comparable assets (“market approach”). The Company also considers the impact of a significant decrease in volume and level of activity for an asset or liability when compared with normal activity to identify transactions that are not orderly. The highest priority is given to unadjusted quoted prices in active markets for identical assets (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Securities are classified in their entirety based on the lowest level of input that is significant to the fair value measurement. 7 Thethree hierarchy levels are defined as follows: Level1–Quoted prices in active markets that is unadjusted and accessible at the measurement date for identical, unrestricted assets or liabilities; Level2–Quoted prices for identical assets and liabilities in markets that are not active, quoted prices for similar assets and liabilities in active markets or financial instruments for which significant inputs are observable, either directly or indirectly; Level3–Prices or valuations that require inputs that are both significant to the fair value measurement and unobservable. The Company has determined that its derivative liabilities fall under Level 2. Derivative liabilities were $1,171,575 and $266,162 at June 30, 2015 and December 31, 2014, respectively. Credit risk adjustments are applied to reflect the Company’s own credit risk when valuing all liabilities measured at fair value. The methodology is consistent with that applied in developing counterparty credit risk adjustments, but incorporates the Company’s own credit risk as observed in the credit default swap market. Income Taxes The Company has elected to be taxed as a “C” corporation. Income taxes are computed using the asset and liability method. Under the asset and liability method, deferred income tax assets and liabilities are determined based on the differences between the financial reporting and tax bases of assets and liabilities and are measured using the currently enacted tax rates and laws. A valuation allowance is provided for the amount of deferred tax assets that, based on available evidence, are not expected to be realized. Basic Income (Loss) Per Share Basic income (loss) per share is calculated by dividing the Company’s net loss applicable to common shareholders by the weighted average number of common shares during the period. Diluted earnings per share is calculated by dividing the Company’s net income available to common shareholders by the diluted weighted average number of shares outstanding during the year. The diluted weighted average number of shares outstanding is the basic weighted number of shares adjusted for any potentially dilutive debt or equity. There were warrants outstanding convertible into 179,886 shares of common stock at June 30, 2015. Basic and diluted loss per share was the same for each period presented as the inclusion of all potential common shares outstanding would have been anti-dilutive. Dividends The Company has not adopted any policy regarding payment of dividends. No dividends have been paid during any of the periods shown. Impairment of Long-Lived Assets The Company continually monitors events and changes in circumstances that could indicate carrying amounts of long-lived assets may not be recoverable. When such events or changes in circumstances are present, the Company assesses the recoverability of long-lived assets by determining whether the carrying value of such assets will be recovered through undiscounted expected future cash flows. If the total of the future cash flows is less than the carrying amount of those assets, the Company recognizes an impairment loss based on the excess of the carrying amount over the fair value of the assets. Assets to be disposed of are reported at the lower of the carrying amount or the fair value less costs to sell. 8 Advertising Costs The Company’s policy regarding advertising is to expense advertising when incurred. The Company incurred advertising expense of $9,173 and $10,976 during the six month periods ended June 30, 2015 and 2014, respectively. Property and Equipment Property and equipment is stated at historical cost less accumulated depreciation. Depreciation is provided using the straight-line method over the three to five year estimated useful lives of the assets. Depreciation expense totaled $12,450 and $11,317 for the six month periods ended June 30, 2015 and 2014, respectively. Stock-Based Compensation Stock-based compensation is accounted for at fair value in accordance with ASC 718. To date, the Company has not adopted a stock option plan and has not granted any stock options. During the six months ended June 30, 2015, the Company did not issue any stock-based payments to its employees. Accounting Pronouncements No accounting standards or interpretations issued or recently adopted are expected to have a material impact on the Company’s financial position, operations or cash flows. NOTE 5 – NOTES PAYABLE The Company has outstanding a promissory note for $50,000 issued in 2011. The note is secured by the Company’s common stock, bears 8% interest, and was due on January 26, 2012. The note is currently in default. Total interest expense on this note was $1,984 for the six months ended June 30, 2015. Additional notes in the amount of $300 were outstanding at June 30, 2015 and accrued interest expense of $6 during the six month period ended June 30, 2015. NOTE 6 – NOTES PAYABLE – RELATED PARTIES Entities controlled by the members have loaned monies to COHP for working capital purposes. The loans are non-interest bearing and have no specific terms of repayment. A related party loan from KB Air is secured by all the assets of the Company. Additional loans have also been made by officers and related parties to the Company for general working capital purposes. The activity for the six month period ended June 30, 2015 is as follows: June 30, 2015 Beginning balance at December 31, 2014 $ 321,591 Advances, net 101,283 Balance, June 30, 2015 $ 422,874 NOTE 7– CONVERTIBLE NOTES PAYABLE As of December 31, 2013 there was a total of $17,367 due to an unaffiliated Trust in convertible notes payable that were convertible at 45% of the lowest trading price in the thirty trading days before the conversion creating a derivative liability. The entire balance of these notes remained unpaid as of June 30, 2015 9 On October 29, 2013, the Company issued a convertible promissory note to Cresthill Associates in the principal amount of $25,000 with an interest rate of 8% per annum due on October 29, 2014 in payment of a $25,000 fee for work performed to complete the acquisition of the assets of Carmela’s Pizzeria. This note is convertible by the holder at any time at 45% of the lowest trading price in the ninety trading days before the conversion beginning six months from the issue date. In the quarter ended December 31, 2014, $12,500 of this note was sold to Beaufort Capital and in the quarter ended June 30, 2015, $6,250 of this note was sold to MM Visionary Consultants leaving a remaining balance of $6,250 as of that date payable to Cresthill Associates. In November 2013, the Company issued a convertible promissory note to Asher Enterprises in the principal amount of $22,500 with an interest rate of 8% per annum due on August 27, 2014. The note is convertible by the holder after 180 days at 45% of the lowest trading price in the thirty trading days before the conversion. In April 2014, this note was sold and assigned to two entities unaffiliated with Asher or the Company including $9,000 sold to CareBourn Capital that remains outstanding as of June 30, 2015. On December 9, 2013, the Company issued a convertible promissory note to CareBourn Capital in the principal amount of $5,000 with an interest rate of 8% per annum due on June 9, 2014. This note is convertible by the holder at any time at 50% of the average of the three lowest trading prices in the ten trading days before the conversion. During the quarter ended December 31, 2014, CareBourn sold this note to Booski Consulting, an unaffiliated third party, which converted $2,600 in principal on the note leaving a balance due of $2,400 at December 31, 2014 and June 30, 2015, respectively. In January 2014, the Company issued a total of $10,000 in convertible promissory notes to CareBourn Capital with an interest rate of 8% per annum due in July 2014. These notes are convertible by the holder at any time at 45% of the average of the three lowest trading prices in the ten trading days before the conversion. During the year ended December 31, 2014 the holder converted $5,000 of these notes leaving a balance due of $5,000 at both December 31, 2014 and June 30, 2015, respectively. On February 18, 2014, the Company issued $62,500 in a convertible promissory note to CareBourn Capital with an interest rate of 8% per annum due in August 2014. This note is convertible by the holder at any time at 50% of the average of the three lowest trading prices in the ten trading days before the conversion. During the year ended December 31, 2014 the holder converted $4,590 in principal on these notes leaving a balance due of $57,910 at December 31, 2014. An $8,900 decrease in derivative liability was recorded as a result of these conversions. The remaining balance of the note after conversions was $57,910 at December 31, 2014. During the six month period ended June 30, 2015, a total of $13,829 in principal on these notes was converted to 21,705,981 shares of common stock at a price equaling $.0006 per share. A $29,947 decrease in derivative liability was recorded as a result of these conversions. The principal balance due on this note was $44,081 at June 30, 2015. On March 3, 2014, the Company issued a convertible promissory note to LG Funding in the principal amount of $35,000 with an interest rate of 8% per annum due on February 25, 2015. The note is convertible by the holder after 180 days at 50% of the lowest closing bid price in the ten trading days before the conversion. During the year ended December 31, 2014 the holder converted $16,200 in principal leaving a balance due of $18,800 as of December 31, 2014. During the six month period ended June 30, 2015, a total of $3,030 in principal and $318 in interest payable on these notes was converted to 4,677,296 shares of common stock at a price equaling $.0007 per share. A $6,443 decrease in derivative liability was recorded as a result of these conversions. The principal balance due on this note was $15,770 at June 30, 2015. On April 7, 2014, the Company issued a convertible promissory note to Adar Bays in the principal amount of $37,000 with an interest rate of 8% per annum due on April 1, 2015. The note is convertible by the holder after 180 days at 50% of the lowest closing bid price in the ten trading days before the conversion. During the year ended December 31, 2014 the holder converted $12,004 in principal on these notes leaving a balance due of $24,996 as of December 31, 2014 and June 30, 2015, respectively. 10 On April 17, 2014, the Company issued a convertible promissory note to Beaufort Capital in the principal amount of $25,000 with an interest rate of 10% per annum due on October 17, 2014. The note is convertible by the holder after 180 days at 60% of the lowest closing bid price in the twenty trading days before the conversion. During the year ended December 31, 2014, $10,345 of these notes were converted leaving a balance due of $14,655 as of December 31, 2014 and June 30, 2015, respectively. On July 15, 2014, the Company issued a convertible promissory note to Gregory Galanis in the principal amount of $13,500 with an interest rate of 8% per annum due on April 15, 2015, in exchange for $13,500 in debt owed Mr. Galanis for services rendered to the Company. The note is convertible by the holder after 180 days at 45% of the lowest closing bid price in the ninety trading days before the conversion. The entire balance of this note remained outstanding at December 31, 2014 and June 30, 2015, respectively. On September 1, 2014, the Company issued a convertible promissory note to Cresthill Associates in the principal amount of $12,500 with an interest rate of 8% per annum due on July 1, 2015, in exchange for $12,500 in debt owed Cresthill for services rendered to the Company. The note is convertible by the holder after 180 days at 45% of the lowest closing bid price in the thirty trading days before the conversion. The entire balance of this note remained outstanding at December 31, 2014 and June 30, 2015, respectively. On October 9, 2014, the Company issued a convertible promissory note to LG Funding in the principal amount of $26,500 with an interest rate of 8% per annum due on October 9, 2015. The note is convertible by the holder after 180 days at 50% of the lowest closing bid price in the ten trading days before the conversion. The entire balance of this note remained outstanding at December 31, 2014 and June 30, 2015, respectively. On November 3, 2014, the Company issued a convertible promissory note to Beaufort Capital in the principal amount of $12,500 due on May 3, 2015 with an interest rate of 5% per annum, which accrues only in the event of a default and only from such default date until the note is paid in full. The note is convertible by the holder after 180 days at 50% of the lowest closing bid price in the ten trading days before the conversion. The entire balance of this note remained outstanding at December 31, 2014 and June 30, 2015, respectively. On February 9, 2015 the Company issued a convertible promissory note to CareBourn Capital in the principal amount of $73,000 due on December 27, 2015 with an interest rate of 12% per annum. The note is convertible by the holder after 180 days at 40% of the three lowest closing bid prices in the ten trading days before the conversion. The entire balance of this note remained outstanding at June 30, 2015. On April 1, 2015, the Company issued a convertible promissory note to SoFran, LLC in the principal amount of $50,000 due on January 1, 2015 with an interest rate of 12% per annum. This note was issued as part of a consulting contract entered into with SoFran for services to be rendered in connection with the Company’s plans to set up a national franchising program. In addition to this note, SoFran was paid $10,000 in April 2015 and is due an additional $5,000. Certain future payments totaling $35,000 may be due to SoFran under the contract upon them reaching certain performance benchmarks. The note is convertible by the holder after 180 days at 40% of the three lowest closing bid prices in the ten trading days before the conversion. The entire balance of this note remained outstanding at June 30, 2015. On April 14, 2015, LG Capital Funding funded a convertible promissory note in the principal amount of $26,500 that was issued on October 9, 2014 and secured at that time by a note payable to the Company with like terms. This note is due on October 9, 2015 with an interest rate of 8% per annum. The note is convertible by the holder at 50% of the lowest closing bid price in the ten trading days before the conversion. The entire balance of this note remained outstanding at June 30, 2015. 11 On May 5, 2015 the Company issued a convertible promissory note to Cresthill Associates in the principal amount of $16,500 due on February 5, 2016 with an interest rate of 8% per annum, in exchange for amounts payable to Cresthill for services rendered. The note is convertible by the holder after 180 days at 45% of the lowest last sales price in the thirty trading days before the conversion. The entire balance of this note remained outstanding at June 30, 2015. On May 27, 2015 the Company issued a convertible promissory note to CareBourn Capital in the principal amount of $10,500 due on February 27, 2016 with an interest rate of 12% per annum. The note is convertible by the holder after 180 days at 40% of the three lowest closing bid prices in the ninety trading days before the conversion. The entire balance of this note remained outstanding at June 30, 2015. Total interest expense on these notes was $14,609 for the six months ended June 30, 2015. A summary of convertible notes payable as of June 30, 2015 is as follows: Face Value Balances 12/31/14 Issuance of new convertible notes Amortization of discount on convertible Notes Debenture conversions & payments six months ended 6/30/15 Balances 6/30/15 Notes outstanding at 12/31/2014 $ 240,128 - - $ (16,859 ) $ 223,269 2015 note issuances - $ 176,500 - - 176,500 Note discount $ (18,134 ) (84,000 ) $ 71,344 - (30,790 ) Total $ 221,994 $ 92,500 $ 71,344 $ (16,859 ) $ 368,979 NOTE 8 – DERIVATIVE LIABILITY The Company has determined that the conversion features of certain of its notes represent an embedded derivative since the notes are convertible into a variable number of shares upon conversion. Accordingly, they are not considered to be conventional debt under EITF 00-19 and the embedded conversion feature must be bifurcated from the debt host and accounted for as a derivative liability. The fair value of this derivative instrument has been recorded as a liability on the balance sheet with the corresponding amount recorded as a discount to the notes. Such discount will be accreted from the commencing date of conversion period to the maturity date of the notes. The change in the fair value of the derivative liability will be recorded in other income or expenses in the statement of operations at the end of each period, with the offset to the derivative liability on the balance sheet. 12 The beneficial conversion feature included in the notes that became convertible during the six months ended June 30, 2015 resulted in initial debt discounts of $84,000 and an initial loss on the valuation of the derivative liabilities of $195,313 based on the initial fair value of the derivative liabilities of $279,313. The fair value of the embedded derivative liabilities for notes not in default were calculated at the conversion commencement dates utilizing the following assumptions: Note convertible date 1/1/15 1/15/15 3/1/15 4/14/15 4/14/15 Note amount $ 5,000 $ 13,500 $ 12,500 $ 26,500 $ 26,500 Stock price at convertible date $ .06 $ .03 $ .0046 $ .00065 $ .00065 Expected life (years) 1.0 .25 .25 .52 .52 Risk free interest rate .13 % .02 % .10 % .11 % .11 % Volatility 201.8 % 211.9 % 375.0 % 382.3 % 382.3 % Initial derivative value $ 11,639 $ 19,026 $ 21,608 $ 113,520 $ 113,520 At June 30, 2015, the following notes remained convertible and not fully converted. All convertible notes beyond their maturity dates totaling $179,036 in principal payable are valued assuming a six month term for purposes of calculating the derivative liability.The fair value of the embedded derivative liabilities on the outstanding convertible notes was calculated at June 30, 2015 utilizing the following assumptions: Note convertible date 1/1/15 4/14/15 4/14/15 Matured Note amount $ 5,000 $ 26,500 $ 26,500 $ 193,769 Stock price at convertible date $ .00054 $ .0006 $ .0006 $ 0.00054 Expected life (years) .42 .28 .28 .50 Risk free interest rate .11 % .01 % .01 % .11 % Volatility 421.5 % 237.9 % 237.9 % 387.4 % 6/30/15 derivative value $ 15,054 $ 104,754 $ 104,755 $ 947,013 NOTE 9 – CAPITAL STOCK Common Stock The Company has authorized 3,950,000,000 common shares with a par value of $0.001 per share. Effective February 20, 2015, the Company effected a 1 for 300 reverse split of its common stock whereby the 1,478,720,693 pre-split shares of common stock outstanding became 4,929,120 shares post-split. There was no change in authorized shares of the Company. The number of shares outstanding, share issuance information and per share information for all prior periods presented have been retroactively adjusted to reflect the new capital structure. 2015 Common Stock Issuances During the six months ended June 30, 2015, the Company issued 26,383,277 shares of common stock upon conversion of $17,176 in principal and interest on convertible notes representing a value of $0.00065 per share. In addition, we incurred loss on conversion of certain of the shares totaling $36,390 for a total cost to the Company of $53,566. Preferred Stock The Company has authorized 50,000,000 shares of preferred stock par value $0.001. The Company authorized 100,000 Series A preferred shares and issued 96,623 Series A shares. The Series A shares have immediate voting rights equivalent to 7,000 shares of common stock for each Series A share and may be converted after a minimum one-year hold at the same rate. This gives effective control of the Company to the holders of the Series A preferred shares. The terms called for no conversion or Series A shares coming into the market from these sources until March 28, 2012 at the earliest. As of June 30, 2015 no conversion has taken place. 13 On July 15, 2013, the board of directors of the Company authorized the creation of the Series B Convertible Preferred Stock, which consists of up to 100,000 shares of preferred stock with par value of $0.001 per share and a stated value of $1.00 per share. A total of 44,000 shares of Series B Preferred Stock were issued on the conversion of debt payable by the Company, including $40,000 to the Company's then Chief Financial Officer, Henry Fong. The Series B Convertible Preferred is convertible to common stock at 100% of the stated value divided by 45% of the lowest trading price of the Company's common stock for the 90 trading days immediately preceding the Conversion Date. The Series B Preferred Stock has voting rights on an as if converted basis on the date of any vote to come before the Company's shareholders. Effective September 22, 2014, the Board of Directors of the Company approved the issuance of 1,000 shares of Series D Preferred Stock to Mr. Ronald Heineman, our Chief Executive Officer, in consideration for services rendered to the Company and continuing to work for the Company without receiving significant payment for services and without the Company having the ability to issue shares of common stock as the Company did not have sufficient authorized but unissued shares of common stock to allow for any such issuances. As a result of the issuance of the Series D Preferred Stock shares, Mr. Heineman obtained voting rights over the Company’s outstanding voting stock on September 24, 2014, which provide him the right to vote up to 51% of the total voting shares able to vote on any and all shareholder matters. As a result, Mr. Heineman will exercise majority control in determining the outcome of all corporate transactions or other matters, including the election of Directors, mergers, consolidations, the sale of all or substantially all of our assets, and also the power to prevent or cause a change in control. The interests of Mr. Heineman may differ from the interests of the other stockholders and thus result in corporate decisions that are adverse to other shareholders. Additionally, it may be impossible for shareholders to remove Mr. Heineman as an officer or Director of the Company due to the Super Majority Voting Rights. In the event Mr. Heineman is no longer acting as Chief Executive Officer of the Corporation, the shares of Series D Preferred Stock shall automatically, without any action on the part of any party, or the Corporation, be deemed cancelled in their entirety. Warrants In connection with the acquisition in 2013 of the assets of Carmela’s Pizzeria, COHP, LLC and its assigns received warrants to purchase a total of 179,886 shares of the Company’s common stock for a period of five years in the amounts and exercise prices as follows: 59,962 at $3.00; 59,962 at $6.00; and 59,962 at $7.50. These warrants were valued in the year ended December 31, 2013 utilizing the Black-Scholes pricing model for a total fair market value at issuance of $507,280. NOTE 10– SUBSEQUENT EVENTS During the period from June 30, 2015 to August 10, 2015, the Company has issued 84,958,920 shares of common stock upon the conversion of $38,460 in principal and interest on its convertible notes. Also during the period from June 30, 2015 to August 10, 2015, the Company has issued a total of $15,500 in additional convertible notes payable. In accordance with SFAS 165 (ASC 855-10) the Company has analyzed its operations subsequent to June 30, 2015 to the date these financial statements were issued, and has determined that it does not have any additional material subsequent events to disclose in these financial statements other than those reported above. 14 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. CAUTIONARY NOTICE REGARDING FORWARD-LOOKING STATEMENTS Forward Looking Statements We make certain forward-looking statements in this report. Statements that are not historical facts included in this Form 10-Q are "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995 that involve risks and uncertainties that could cause actual results to differ from projected results. Such statements address activities, events or developments that the Company expects, believes, projects, intends or anticipates will or may occur, including such matters as future capital, debt restructuring, pending legal proceedings, business strategies, expansion and growth of the Company's operations, and cash flow. Factors that could cause actual results to differ materially ("Cautionary Disclosures") are described throughout this Form 10-Q. Cautionary Disclosures include, among others: general economic conditions, the strength and financial resources of the Company's competitors, environmental and governmental regulation, labor relations, availability and cost of employees, material and equipment, regulatory developments and compliance, fluctuations in currency exchange rates and legal proceedings. Statements concerning our future operations, prospects, strategies, financial condition, future economic performance (including growth and earnings), demand for our services, and other statements of our plans, beliefs, or expectations, including the statements contained under the captions "Risk Factors," "Management's Discussion and Analysis or Plan of Operation," "Description of Business," as well as captions elsewhere in this document, are forward-looking statements. In some cases these statements are identifiable through the use of words such as "anticipate," "believe," "estimate," "expect," "intend," "plan," "project," "target," "can," "could," "may," "should," "will," "would," and similar expressions. We intend such forward-looking statements to be covered by the safe harbor provisions contained in Section 27A of the Securities Act of 1933, as amended (the "Securities Act") and in Section 21E of the Securities Exchange Act of 1934, as amended (the "Exchange Act"). All written and oral forward-looking statements attributable to the Company are expressly qualified in their entirety by the Cautionary Disclosures. The Company disclaims any obligation to update or revise any forward-looking statement to reflect events or circumstances occurring hereafter or to reflect the occurrence of anticipated or unanticipated events. The nature of our business makes predicting the future trends of our revenues, expenses, and net income difficult. Thus, our ability to predict results or the actual effect of our future plans or strategies is inherently uncertain. The risks and uncertainties involved in our business could affect the matters referred to in any forward-looking statements and it is possible that our actual results may differ materially from the anticipated results indicated in these forward-looking statements. Important factors that could cause actual results to differ from those in the forward-looking statements include, without limitation, the factors discussed in the section entitled "Risk Factors" and the following: · The effect of political, economic, and market conditions and Geopolitical events; · Legislative and regulatory changes that affect our business; · The availability of funds and working capital; · The actions and initiatives of current and potential competitors; · Investor sentiment; and · Our reputation. We do not undertake any responsibility to publicly release any revisions to these forward-looking statements to take into account events or circumstances that occur after the date of this report. Additionally, we do not undertake any responsibility to update you on the occurrence of any unanticipated events which may cause actual results to differ from those expressed or implied by any forward-looking statements. 15 The following discussion and analysis should be read in conjunction with our consolidated financial statements and the related notes thereto as filed with the SEC and other financial information contained elsewhere in this report. Overview With the acquisition of the operation of Carmela’s Pizzeria in October 2013, our operations now consist of Carmela's Pizzeria’s, which presently has four Dayton, Ohio area locations offering authentic New York style pizza. Carmela's offers a full service menu for Dine In, Carry out and Delivery as well as pizza buffets in select stores. Carmela’s has been noted in Dayton Daily News as one of “The Best Pizzerias” in Dayton. LIQUIDITY AND CAPITAL RESOURCES GENERAL. Overall, we had a net loss of $1,157,369 for the six months ended June 30, 2015. During the six month period, we had cash flow used by operations of $177,475, net cashused ininvesting activities of $20,136, and cash flows provided by financing activities of $227,883. At the end of the six month period ended June 30, 2015, our cash balance was $90,115. CASH FLOWS FROM OPERATING ACTIVITIES. Net cash flow used in operating activities was $177,475, which included non-cash adjustments to derivative liabilities from convertible notes payable totaling $898,840 related to our convertible notes outstanding. The adjustments to reconcile the net loss to net cash for changes in assets and liabilities for the six month period ended June 30, 2015 totaled $18,604 with increases in accrued expenses accounting for the largest increase. CASH FLOWS FROM INVESTING ACTIVITIES. Net cash used in investing activities was $20,136 that included the purchase of property and equipment for the Carmela’s restaurants. CASH FLOWS FROM FINANCING ACTIVITIES. For the six months ended June 30, 2015, cash flows from financing activities was $227,883, which consisted primarily of proceeds from issuance of convertible notes payable of $126,500 and proceeds from notes payable related parties totaling $242,486 that was offset by $141,204 for payments made on notes payable related parties. INTERNAL SOURCES OF LIQUIDITY. There is no assurance that funds from our operations will meet the requirements of our daily operations in the future. As we expect that funds from our operations will be insufficient to meet our operating requirements as a public company and for future expansion, we will need to seek other sources of financing to maintain liquidity. This will most likely include further convertible notes and other security instruments that will incur substantial continued dilution to our current stockholders. EXTERNAL SOURCES OF LIQUIDITY. We intend to pursue all potential financing options in 2015 as we look to secure additional funds to both stabilize and grow our business operations. Our management will review any financing options at their disposal and will judge each potential source of funds on its individual merits. We cannot assure you that we will be able to secure additional funds from debt or equity financing, as and when we need to or if we can, that the terms of such financing will be favorable or non-dilutive to us or our existing shareholders. We anticipate we will be required to issue additional promissory notes convertible into shares of our common stock at significant discounts to market prices that will result in significant and sustained dilution to our current stockholders. INFLATION. Our management believes that inflation has not had a material effect on our results of operations, and does not expect that it will in the remainder of the fiscal year 2015. OFF-BALANCE SHEET ARRANGEMENTS. We do not have any off-balance sheet arrangements. 16 RESULTS OF OPERATIONS Six month period ended June 30, 2015 versus June 30, 2014 We had a net loss of $1,157,369 for the six months ended June 30, 2015 as compared to a loss of $771,566 for the six months ended June 30, 2014. Our gross sales in the six months ended June 30, 2015 were $856,628 with cost of goods sold of $746,918 for a gross profit of $109,710. This compared to gross sales of $813,206, costs of goods sold of $672,175 and gross profit of $141,031 for the six months ended June 30, 2014. Our sales in the 2015 period increased $43,422, or approximately 5% versus 2014 primarily due to the addition of the West Manchester location. Cost of goods sold increased by approximately 14% to approximately 87% of sales in 2015 versus 83% of sales in 2014. This increase is primarily the result of increased use of coupon marketing with a buy one get one free offer. The company will continue a more aggressive coupon marketing campaign during the remainder of 2015 through which it believes sales will increase, but will be offset somewhat by the higher discounts. Total operating expenses were $349,656 for the six months ended June 30, 2015 versus $370,337 for the six months ended June 30, 2014 resulting in loss from operations of $239,946 and $229,306 in the 2015 and 2014 periods, respectively. There were many factors involved in this significant decrease in operating expenses including significant decreases in repairs and maintenance, credit card processing fees, and wages and taxes all related to the Carmela’s operations. As Carmela’s opened a fourth location in the first quarter of 2015, the trends related to higher costs will continue during the remaining part of 2015 given the fourth store will be fully operational in all future quarters. Other Expenses Other expenses were $917,423 for the six months ended June 30, 2015 as compared to $542,260 for the six months ended June 30, 2014. This significant change is due to the derivative liabilities related to the Company’s convertible notes outstanding. The single largest decrease was to loss on conversion of debt related to conversions of the convertible notes that had matured as the Company accounted for these conversions through “change in derivative liability” in 2015. There were significantly higher conversions in the 2014 period versus the 2015 period resulting in markedly lower expense. There were also significant decreases in derivative expense as there were fewer notes that became convertible during the 2015 period. In addition, the change in derivative liability increased significant in the 2015 period while there was a significant decrease in 2014. The derivative liability expenses will continue in future periods as the Company continues to issue convertible notes and those notes experience changes in derivative liabilities with changes in the market price of the Company’s common stock and those notes are converted at discounts to market causing losses on conversion. Three month period ended June 30, 2015 versus June 30, 2014 We had a net loss of $891,329 for the three months ended June 30, 2015 as compared to a loss of $161,312 for the three months ended June 30, 2014. Our gross sales in the three months ended June 30, 2015 were $464,339 with cost of goods sold of $403,047 for a gross profit of $61,292. This compared to gross sales of $400,910, costs of goods sold of $334,627 and gross profit of $66,283 for the three months ended June 30, 2014. Our sales in the 2015 period increased $63,429, or approximately 16% versus 2014 primarily due to the new West Manchester location opened in 2015. Cost of goods sold increased by approximately 20% to approximately 87% of sales in 2015 versus approximately 84% of sales in 2014. This increase is primarily the result of increased use of coupon marketing with a buy one get one free offer. The company will continue a more aggressive coupon marketing campaign during the remainder of 2015 through which it believes sales will increase, but will be offset somewhat by the higher discounts. 17 Total operating expenses were $217,121 for the three months ended June 30, 2015 versus $162,990 for the three months ended June 30, 2014 resulting in loss from operations of $155,829 and 96,707 in the 2015 and 2014 periods, respectively. There were many factors involved in this significant increase in operating expenses including significantly higher professional fees with the execution of the SoFran franchise consulting agreement along with increases in rent expense, and wages and taxes all related to the Carmela’s operations and the opening of the fourth location in 2015. With that fourth location the trends related to higher costs will continue during the remaining part of 2015 given the fourth store will be fully operational in all future quarters. Other Expenses Other expenses were $735,500 for the three months ended June 30, 2015 as compared to $64,605 for the three months ended June 30, 2014. This significant change is due entirely to the derivative liabilities related to the Company’s convertible notes outstanding. The single largest increase was change in derivative liability with a significant increase in the fair value of the outstanding notes related to fluctuations in the price of the Company’s common stock at the end of the quarter. This was offset to a small degree by amortization expense on discount of debt as there were fewer convertible notes that had not matured in the 2014 period versus the 2015 period. The derivative liability expenses may continue in future periods as the Company continues to issue convertible notes and those notes experience changes in derivative liabilities with changes in the market price of the Company’s common stock and those notes are converted at discounts to market causing losses on conversion. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not Applicable. ITEM 4T. CONTROLS AND PROCEDURES We maintain disclosure controls and procedures designed to ensure that information required to be disclosed in reports filed under the Securities Exchange Act of 1934 (“Exchange Act”) is recorded, processed, summarized and reported within the specified time periods. Our Chief Executive Officer and our Chief Financial Officer (collectively, the “Certifying Officers”) are responsible for maintaining our disclosure controls and procedures. The controls and procedures established by us are designed to provide reasonable assurance that information required to be disclosed by the issuer in the reports that it files or submits under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. To evaluate the effectiveness of our internal controls over financial reporting, we have adopted the framework prescribed by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). We believe that this framework will assist in the provision of reasonable assurance of the effectiveness and efficiency of operations, the reliability of financial reporting, and compliance with applicable laws and regulations. In adopting the COSO framework, we maintain a control environment, perform risk assessments, carry out control activities, emphasize quality information and effective communication, and perform monitoring. In the maintenance of a control environment, we are committed to integrity and ethical values as well as to competence. We strive to assign authority and responsibility in a manner that supports our internal controls, and we also maintain human resources policies and procedures designed to support our internal controls. Our risk assessments are designed to ensure the achievement of company-wide and process-level objectives as well as to identify and analyze risks while managing change. We believe that all of these components together form a foundation for sound internal control through directed leadership, shared values and a culture that emphasizes accountability for control. 18 As of the end of the period covered by this report, the Certifying Officers evaluated the effectiveness of our disclosure controls and procedures. Based on the evaluation, the Certifying Officers concluded that our disclosure controls and procedures were not effective to provide reasonable assurance that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the applicable rules and forms, and that it is accumulated and communicated to our management, including the Certifying Officers, as appropriate to allow timely decisions regarding required disclosure. The Certifying Officers have also concluded, based on our evaluation of our controls and procedures that as of June 30, 2015, our internal controls over financial reporting are not effective and provide a reasonable assurance of achieving their objective. Due to the small size and limited financial resources, we have inadequate segregation of duties within accounting functions and results in an overall lack of internal control. As a result, there is little segregation of duties in the accounting function, leaving all aspects of financial reporting and physical control of cash in the hands of a few individuals. This limited segregation of duties represents a material weakness. We will continue periodically review our disclosure controls and procedures and internal control over financial reporting and make modifications from time to time considered necessary or desirable. Due to its inherent limitations, internal control over financial reporting may not prevent or detect misstatements under all potential conditions. Therefore, effective internal control over financial reporting provides only reasonable, and not absolute, assurance that a restatement of our financial statements would be prevented or detected. This quarterly report does not include an attestation report of our registered public accounting firm regarding internal control over financial reporting. Management's report was not subject to attestation by our registered public accounting firm pursuant to temporary rules of the Securities and Exchange Commission that permit us to provide only management's report in this annual report. Changes in Internal Control over Financial Reporting There were no changes in the our internal control over financial reporting that occurred during the period covered by this report that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. This quarterly report does not include an attestation report of our registered public accounting firm regarding internal control over financial reporting. Management's report was not subject to attestation by our registered public accounting firm pursuant to temporary rules of the Securities and Exchange Commission that permit us to provide only management's report in this annual report. 19 PART II ITEM 1. LEGAL PROCEEDINGS. We are not presently involved in any litigation that is material to our business. We are not aware of any pending or threatened legal proceedings. In addition, none of our officers, directors, promoters or control persons has filed or been involved for the past five years: · in any bankruptcy petition · in any conviction of a criminal proceeding or involved in a pending criminal proceeding (excluding traffic violations and minor offenses) · is subject to any order, judgment or decree enjoining, barring suspending or otherwise limiting their involvement in any type of business, securities, or banking activities, · or has been found to have violated a federal or state securities or commodities law. We may be subject to, from time to time, various legal proceedings relating to claims arising out of our operations in the ordinary course of our business. We are not currently a party to any legal proceedings, the adverse outcome of which, individually or in the aggregate, would have a material adverse effect on the business, financial condition, or results of operations of the Company. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. During the three months ended June 30, 2015, the Company issued 20,230,064 shares of common stock upon conversion of $11,585 in principal on convertible notes representing a value of $0.0006 per share. In addition, we incurred loss on conversion of certain of the shares totaling $26,346 for a total cost to the Company of $37,931. ITEM 3. DEFAULTS UPON SENIOR SECURITIES. None ITEM 4. MINE SAFETY DISCLOSURES. None ITEM 5. OTHER INFORMATION. None 20 ITEM 6. EXHIBITS. Exhibits: 31.1 Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Filed herewith. 32.2 Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Filed herewith. 32.1 Certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Filed herewith. 32.2 Certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Filed herewith. Exhibits required to be filed by Item 601: ** XBRL (Extensible Business Reporting Language) information is furnished and not filed or a part of a registration statement or prospectus for purposes of Sections11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. 21 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, there unto duly authorized. Greenfield Farms Food, Inc. Date: August 19, 2015 By: /s/ Ronald Heineman Ronald Heineman Principal Executive Officer Date: August 19, 2015 By: /s/ Henry Fong Henry Fong Principal Accounting Officer 22
